Citation Nr: 1433349	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-50 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetic retinopathy.

2.  Entitlement to a rating in excess of 30 percent for bilateral cataracts prior to December 10, 2008.
`
3.  Entitlement to a rating in excess of 40 percent for bilateral cataracts since December 10, 2008. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967. 

These matters are on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript is of record.

In March 2011, these matters were Remanded by the Board for further development.

In November 2012, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2013).

During the pendency of the appeal, by a December 2009 rating action, the 0 percent rating assigned for the Veteran's bilateral cataracts was increased to 30 percent, effective from November 2, 2007.  In a November 2012 rating action, the RO assigned a 40 percent rating for the Veteran's bilateral cataracts, effective from December 10, 2008.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App.  35 (1993).  Consequently, the issues on appeal have been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
FINDINGS OF FACT

1.  Prior to December 10, 2008, the competent and credible evidence of record showed that, at its worst, the Veteran's best corrected distant visual acuity in the right eye was 5/200 and 20/30 in the left eye; the Veteran's bilateral eye disorders were not productive of any other significant symptoms or functional impairment.

2.  From December 10, 2008, the competent and credible evidence of record shows that, at its worst, the Veteran's best corrected distant visual acuity in the right eye was 5/200 and 20/20 in the left eye and the average visual field contraction in the right eye was 54 degrees and 57.25 degrees in the left eye.

4.  A combined schedular rating of 100 percent has been in effect since January 14, 2010.
 
5.  Prior to January 14, 2010, the disabilities for which service connection was in effect were not of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and his occupational experience would otherwise qualify him; from that date, the claim for TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6011, 6061 to 6080 (2008).

2.  Prior to December 10, 2008, the criteria for a rating in excess of 30 percent for bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 60611, 6061 to 6080 (2008).

3.  From December 10, 2008, to the present, the criteria for a rating in excess of 40 percent for bilateral cataracts are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.75, 4.78, 4.79, 4.80, 4.84a, Diagnostic Codes 6011, 6061 to 6080 (2008); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6011, 6061 to 6080 (2013).

4.  The Veteran does not meet the criteria for an award of TDIU prior to or from January 14, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Prior to the initial denial of the present increased rating claims, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating in a notice letter sent in January 2008, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  While the Veteran was not provided notice specific to TDIU, he was provided notice regarding the higher rating claim from which the claim for TDIU arose.  Further, his testimony before the Board and statements to the VA examiners pertaining to his past employment and the effect his bilateral eye disabilities have upon employment, reflect actual knowledge of the evidence necessary to support a claim for TDIU.  No further development is required regarding the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records, including those obtained pursuant to the Board's March 2011 Remand.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

A review of the record reveals the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this regard, the Court held in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claims.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

The Veteran himself did not identify any SSA records that would be relevant to his claims.  Rather, the report of an April 2011 VA general medical examination indicates that he has not worked since 2002 at which time he was medically retired due to a non-service connected wrist disability for which he, in part, awarded SSA benefits.  Moreover, neither the Veteran nor his representative has suggested that there would be any SSA records that would support his increased rating or TDIU claims.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  A Remand to obtain these records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in May 2008 and October 2009.  However, at his February 2010 Travel Board hearing, the Veteran argued that these examinations were inadequate because the Goldmann kinetic perimetry test was not used to evaluate his visual fields in either examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21Vet. App. 303, 312 (2007).  Due to the perceived inadequacy of the 2008 and 2009 eye examinations, the Board Remanded the case for adequate examinations, which were obtained in March 2011, April 2011, and June 2012.  The Goldman testing was performed.  An examination pertinent to the TDIU claim was also obtained in April 2011.  A review of these reports of examination show that all subjective and objective findings, necessary for evaluation of the Veteran's increased rating and TDIU claims, were observed and recorded.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

The below analysis includes the findings of the earlier examinations that were to be flawed because of the absence of the Goldmann kinetic perimetry test.  Such is the case because the data gleaned from those examinations is still potentially relevant and could provide the basis for a higher rating.  The Board believes it would be remiss to completely disregard those tests.  

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran's last eye conditions examination is over two (2) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's eye disabilities since the June 2012 VA examination.  The Veteran has not argued the contrary.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2010 in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge solicited the Veteran to testify on the nature, frequency and severity of his service-connected eye disabilities, his work history and the impact of his service-connected disabilities on his ability to work.  The Veteran's testimony also triggered the Board's decision to Remand the matters to obtain the above-referenced VA examinations and VA treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, a February 2005 rating decision granted service connection for diabetic retinopathy and cataracts and assigned a noncompensable rating, effective from September 29, 2004 (the date that medical evidence indicated a diagnosis of moderate nonproliferative diabetic retinopathy), under Diagnostic Codes 6009-6028.  The Veteran filed a claim for an increased rating for his service-connected bilateral eye disorders in November 2007.  

A September 2008 rating decision granted service connection for diabetic retinopathy and assigned a 10 percent rating, effective July 10, 2007 (the date of the VA examination indicating a diagnosis of diabetic retinopathy), under Diagnostic Code 6011.  Service connection for bilateral cataracts was also granted and a noncompensable rating was assigned, effective from November 2, 2007 (the date of the increased claim), under Diagnostic Code 6028.  A December 2009 rating decision increased the rating from 0 percent to 30 percent, effective November 2, 2007, for bilateral cataracts under Diagnostic Code 6074 and continued the 10 percent rating for diabetic retinopathy under Diagnostic Code 6011.  A November 2012 decision assigned a 40 percent rating for bilateral cataracts, effective from December 10, 2008, under Diagnostic Codes 6080-6027.

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008. 73 Fed. Reg. 66,543 (Nov. 10, 2008).  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  38 U.S.C.A. § 5110(g) ; VAOPGCPREC 3-2000 (April 10, 2000).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (November 19, 2003).  While the Veteran filed his increased rating claim in November 2007, the RO readjudicated the appeal under the new criteria in a November 2012 rating decision.  Therefore, the Board will adjudicate the appeal under both the old and revised criteria so as to avoid any prejudice to the Veteran.  However, the revised criteria will only be applied to the post-December 10, 2008, time period.  Kuzma, supra.

Former Rating Criteria prior to December 10, 2008

Under the former rating criteria prior to December 10, 2008, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  
The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6000 through 6035) do not specifically set forth the rating criteria pertinent to retinopathy.  However, the RO rated the Veteran's diabetic retinopathy under Diagnostic Code 6011 (retinal scars, atrophy, or irregularities) which warrants a maximum 10 percent rating for centrally located scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image for either a unilateral or bilateral disorder.  38 C.F.R. § 4.84, Diagnostic Code 6011 (2008). 

Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2008).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). 

In this regard, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76 (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal field for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. Id.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

Under Diagnostic Code 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally. Id.

A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia. Id.

A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally. Id.

A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally. Id.

Lastly, under the old rating criteria when rating impairment of visual acuity and visual impairment when only one eye is service connected, the combined ratings for disabilities of the one service connected eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 
Revised Rating Criteria from December 10, 2008

Under the new rating criteria in effect from December 10, 2008, retinal scars are rated pursuant to the criteria set for in 38 C.F.R. § 4.79, DC 6011.  This provides a maximum rating of 10 percent for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, or diminished image.  Alternatively, this disorder may be rated utilizing the criteria for visual impairment if this yields a higher rating. Id.

Visual impairment is also evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (2013).

Under the new rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2013). 

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2013). 

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2013). 

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2013).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2013).

Under 38 C.F.R. § 4.76a, Table III (2013), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. Id. 

Under revised Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2013).

A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects. Id.

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally. Id.

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally. Id.

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees. Id.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c) (2013).

As an initial matter, as there is no medical evidence of record of any impairment of muscle function in either eye, the Veteran's bilateral eye disabilities will be rated based on the rating criteria for diseases of the eye, impairment of central visual acuity and field vision, and impairment of visual fields.

A.  Prior to December 10, 2008

VA treatment records include a December 2006 eye consultation report which indicates distant and near corrected visual acuity in both eyes was 20/25.  Motilities were full and smooth, bilaterally.  Confrontation fields were full to finger counting in both eyes.  A December 2006 eye clinic note indicated that the right cornea and media were clear in both eyes.  The macula in the right eye revealed clinically significant macular edema (CSME) and hemes in the left eye.  The periphery for both eyes was absent holes, tears, and breaks.  The assessment was CSME, right eye retina for focal laser; early cataracts, bilaterally; and refractive error, bilaterally.

A January 2007 eye clinic note shows that distant corrected visual acuity in the right eye was 20/25 and 20/30 at near.  In the left eye, distant corrected visual acuity was 20/20 -1 and 20/25 at near.  Slit lamp examination indicated tonometry measured 23 mm in the right eye and 18 mm in the left eye.  The ophthalmologist diagnosed diabetic retinopathy both eyes; hemorrhages, exudates, CSME; diabetic retinopathy, left eye; and hemorrhages.  The impression was non-proliferative diabetic retinopathy (NPDR) and mild cataract in both eyes.  

A March 2007 eye clinic note reflects distant and near corrected visual acuity in the right eye was 20/25.  Distant corrected visual acuity in the left eye was 20/25-2 and 20/30-1 at near.  On slit lamp examination, tonometry measured 13 mm, bilaterally.  In June 2007, distant corrected visual acuity in the right eye was 20/25-1 and 20/25 +1 for the left eye.  Near corrected visual acuity was not recorded.  On slit lamp examination, tonometry measured 12 mm, bilaterally.  

In July 2007, distant corrected visual acuity in the right eye was 20/25 and 20/30 in the left eye.  Near corrected visual acuity was 20/30+, bilaterally.  On slit lamp examination, tonometry measured 18 mm in the right eye and 15 mm in the left eye.  The assessment was CSME right eye, status post focal; early cataracts, bilaterally; refractive error bilaterally, and glaucoma suspect, bilaterally.  
In September 2007, distant corrected visual acuity was 20/30, bilaterally.  Near corrected visual acuity findings were not provided.  

In February 2008, distant corrected visual acuity in the right eye was 20/60 and 20/25+ in the left eye.  Near corrected visual acuity in the right eye was 20/60 and 20/30+ in the left eye.  On slit lamp examination, tonometry measured 20 mm in the right eye and 15 mm in the left eye.

On VA eye examination in May 2008, the Veteran presented with complaints of blurred vision and burning for which he was prescribed eye drops for use twice daily.  It was noted that he was hospitalized in 2008 for injections.  Visually, he had blurring and floaters in both eyes.  There were no periods of incapacitation due to eye disease or a history of congestive or inflammatory glaucoma.  There was no diagnosis of keratoconus.  In the right eye, distant corrected visual acuity was 20/80 and 20/800 at near.  In the left eye, distant corrected visual acuity was 20/20 and 20/30 at near.  There were no more than 4 diopters of spherical correction between the eyes.  Visual acuity was not worse than 5/200 nor had an eye been removed.  Tonometry indicated eye pressure of 14 mm in both eyes.  No visual field defect was found.  There was no evidence of nystagmus, ptosis, lagophtalmos, symblepharon, diplopia, or strabismus.  There were lens abnormalities included 2+ nuclear and 1+ cortical cataract in both eyes.  Optic nerve examination was normal for both eyes.  There was moderately severe macular edema in the right eye and no edema in the left eye.  Fundus, medial, peripheral, sclera/conjunctiva, cornea, anterior chamber, and IRIS were normal in both eyes.  Findings on slit lamp examination were abnormal and lens was 2+ nuclear and 1+ cortical cataracts in both eyes.  The examiner diagnosed diabetic retinopathy which had no effect on bathing, dressing, toileting, and grooming; a mild effect on chores, shopping, exercise, sports, recreation, and feeding; and a moderate effect on traveling and driving.  The examiner also diagnosed cataracts which had no effect on chores, shopping, exercise, sports, recreation, feeding, bathing, dressing, toileting, and grooming and only a mild effect on traveling and driving.

The examiner stated that the Veteran was a former driver who had been retired since 2003.  The examiner commented that the Veteran had significant visual impairment due to diabetic retinopathy with macular edema in both eyes and active eye disease.  

An October 2008 private eye examination indicated distant corrected visual acuity using an old prescription of 20/100 in the right eye and 20/30 in the left eye.  Near corrected vision findings in both eyes was 20/40+.  

Diseases of the eye

As to an increased rating for diabetic retinopathy under former Diagnostic Code 6011, the currently assigned 10 percent rating is the maximum rating available under this DC prior to December 10, 2008.  However, DCs 6061 to 6079 allow for higher disability evaluations for impairment of central visual acuity.

Impairment of central visual acuity

As the Veteran has not lost an eye and is not blind in either eye, Diagnostic Codes 6061 to 6070 do not apply.  For a rating for visual impairment, the best distant vision obtainable after the best correction by glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2008).  As to an increased rating under former Diagnostic Codes 6071 to 6079, the Veteran's loss of visual acuity, at its worst, was 20/800 (5/200) at distant in the right eye and 20/30 in the left eye.  This level of acuity provides for no more than a 30 percent rating under the criteria set forth above.  

B.  From December 10, 2008

On VA eye examination in October 2009, the Veteran complained of bilateral burning or stinging, dryness, and watering of the eyes.  There was no evidence of diplopia.  For both eyes, the optic nerve was normal with an attenuated vessel; there was significant macular edema with hard exudates surrounding.  Fundus examination indicated dot blot hemorrhages and microaneurysms.  Media and periphery were normal and there was no visual field defect.  Visual acuity was worse than 5/200 and the Veteran could count fingers at 5 feet on right eye examination.  Near corrected visual acuity in the right eye was 20/800 and 20/25 in the left eye.  Slit lamp findings of the lens in both eyes indicated 2+ nuclear sclerotic cataracts and 2+ cortical cataracts; the lenses were intact.  Right eye pressure was 15 mm and 24 mm in the left eye.  Slit lamp findings were abnormal with lids.  Sclera/conjunctiva, cornea oily tear film, anterior chamber, and iris were normal.  Lens was 2+ nuclear sclerotic cataracts, 1+ cortical cataract eye lens is intact.  There were no other lens abnormalities.

The examiner diagnosed diabetic retinopathy with macular edema greater in the right eye than the left eye.  Depth perception in all activities was affected.  Diabetic retinopathy had a severe effect on the Veteran's driving; a moderate effect on traveling; a mild effect on chores, shopping, exercise, and recreation; and no effect on sports, feeding, dressing, toileting, and grooming.

The examiner also diagnosed cataracts in both eyes (nuclear sclerotic and cortical cataract right greater than the left) with no effect on chores, shopping, exercise, sports, recreation, bathing, dressing, toileting, and grooming and a mild effect on driving.  

In February 2010, the Veteran testified that he could not see anything that was not blurred or distorted with his left eye.  He also testified that he had blurred vision in his right eye.

VA treatment records include a July 2010 eye consultation report at which time the Veteran presented with complaints of intermittent blurred vision.  In the right eye, distant corrected visual acuity was 20/CF and 20/400 at near.  In the left eye, distant corrected visual acuity was 20/20 and 20/30 at near.  The assessment was bilateral retinopathy, a history of central retinal vein occlusion (CRVO), and bilateral cataracts.

Pursuant to the Board's March 2011 Remand (for an examination that included visual field testing on a standard Goldmann chart), on VA eye examination in April 2011, the Veteran reported a history of right eye blurring and impaired night vision, with no left eye symptoms.  On muscle function examination, no diplopia was presented.  Both eyes had abnormal fundoscopic examination findings.  As for the right eye, the optic nerve was normal, with branch retinal vein occlusion (BRVO).  The macula revealed focal laser scars, macular edema, exudiates, and hemorrhages.  Media was clear, but the periphery revealed hemorrhages.  As for the left eye, the optic nerve and vessel were normal.  Macula revealed dot/blot hemorrhages and clear media.  Periphery indicated dot/blot hemorrhages.  There was no visual field defect.  Central visual acuity was worse than 5/200.  There was no finding of more than 3 diopters of spherical correction between the eyes.  Distant corrected visual acuity of the right eye indicated counting fingers at 3 feet; near corrected visual acuity was not recorded.  Distant corrected visual acuity for the left eye was 20/20 and 20/25 at near.  Slit lamp findings were abnormal with the lens of both eyes was 2+CC and NS cataract.  On tonometry examination, right eye pressure was 17 mm and 15 mm in the left eye.

The examiner diagnosed diabetic retinopathy in the right eye with a severe effect on driving; a moderate effect on sports; a mild effect on chores, shopping, exercise, recreation, traveling; and no effect on feeding, bathing, dressing, toileting, or grooming.

The examiner also diagnosed bilateral cataracts with a mild effect on recreation, traveling and driving; no effect on chores, shopping, exercise, sports, feeding, bathing, dressing, toileting, or grooming.  The Goldmann visual field test was not available at that time.  However, the examiner stated that it was not indicated and the Veteran had normal peripheral field-problem is macular in nature.

On VA general medical examination in April 2011, visual acuity screening indicated that the Veteran had corrected visual acuity in both eyes of 10/40.  With his right eye with glasses he was unable to see anything.  In his left eye he was able to see 16/60 with or without glasses.  The examiner explained that this was just a simple screening test.  Otherwise, the pupils were equal and reactive to light and accommodation.  Extraocular motion was normal. 

On VA eye examination in June 2012, the right eye superiorly was 27 degrees, inferiorly 75 degrees, and nasally 58 degrees, and temporally 80 degrees.  The left eye superiorly was 31 degrees, inferiorly 75 degrees, and nasally 58 degrees, and temporally 80 degrees.

Goldmann's visual field study showed that the visual field in the left eye was as follows: 80 degrees temporally; 80 degrees down temporally; 75 degrees down; 53 degrees down nasally; 58 degrees nasally; 37 degrees up nasally; 32 degrees up; and 43 degrees up temporally.  The total left eye visual field was 458 degrees giving him a total reduced visual field of 42 degrees (Normal 500 degrees visual field less the 458 degrees of visual field seen on examination.  See 38 C.F.R. § 4.76a).  Therefore, the average contraction in the left eye was 58 degrees, 57.25 degrees rounded up, which equates to a visual acuity of 20/50 (6/15).

The visual field in the service-connected right eye was as follows: 80 degrees temporally; 82 degrees down temporally; 60 degrees down; 50 degrees down nasally; 58 degrees nasally; 40 degrees up nasally; 27 degrees up; and 37 degrees up temporally.  The total right eye visual field was 432 degrees giving him a total reduced visual field of 58 degrees (Normal 500 degrees visual field less the 432 degrees of visual field seen on examination.  38 C.F.R. § 4.76a).  Therefore, the average contraction in the right eye was 54 degrees which equates to a visual acuity of 20/50 (6/15).

Diseases of the eye

As to an increased rating for diabetic retinopathy under the former and revised criteria under Diagnostic Code 6011, the currently assigned 10 percent rating is the maximum rating available under this DC prior to December 10, 2008.  However, DCs 6061 to 6079 allow for higher disability evaluations for impairment of central visual acuity.

Impairment of central visual acuity

As the Veteran has not lost an eye and is not blind in either eye, Diagnostic Codes 6061 to 6070 do not apply.  As to an increased rating under former Diagnostic Codes 6071 to 6079, prior to December 10, 2008, the Veteran's loss of visual acuity, at its worst, was 20/800 (5/200) at distant in the right eye and 20/20 at distant in the left eye; the equivalent of 20/40 (38 C.F.R. § 4.76(4)).  This level of acuity provides for no more than a 30 percent rating under the criteria set forth above pursuant to Diagnostic Code 6074. 

As to an increased rating for loss of visual acuity under the revised Diagnostic Codes 6061 to 6066, from December 10, 2008, the Veteran's loss of visual acuity, at its worst, is 5/200 in the right eye and 20/50 in the left eye.  This only corresponds to a 40 percent rating under Diagnostic Code 6065.

Impairment of field vision and visual fields

As to an increased rating for impairment of the field vision under former and revised criteria under Diagnostic Code 6080, prior to and since December 10, 2008, the June 2012 VA examination indicated an average contraction of 58 degrees in the left eye and 54 in the right eye which equates to a visual acuity of 20/50, bilaterally.  Accordingly, because this shows concentric contraction of the visual field has occurred to at least 60 degrees but has not been reduced down to 45 degrees bilaterally, which warrants no more than a 20 percent rating, the Board finds that neither the former or the revised criteria of Diagnostic Code 6080 would provide the basis for a rating in excess of 30 percent for impairment of visual fields.

In reaching the above conclusions, the Board has also not overlooked statements and testimony from the Veteran in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. vision loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's bilateral eye disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for these disabilities disability during the periods of appeal, namely loss of vision and blurred vision.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's bilateral eye disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that the Veteran's claims for a rating in excess of 10 percent for diabetic retinopathy and 30 percent rating for bilateral cataracts prior to December 10, 2008, and a rating in excess of 40 percent for bilateral cataracts since December 10, 2008, must be denied.  Since the preponderance of the evidence is against the increased rating claims, the benefit of the doubt doctrine is not for application with regard to these claims.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.


III.  TDIU

The Veteran contends that his service-connected bilateral eye disabilities render him unemployable and that he is therefore entitled to a TDIU.

In this case, service connection is currently in effect for the following disabilities: 
arterial disease of the right and left extremity associated with diabetes mellitus, each rated as 60 percent disabling; bilateral cataracts, rated as 40 percent disabling; diabetes mellitus, rated as 20 percent disabling; diabetic retinopathy, rated as 10 percent disabling; neurologic complications of the right and left lower extremity, associated with diabetes mellitus, each rated 10 percent disabling; and erectile dysfunction, rated as noncompensable.  The combined rating for the service-connected disabilities is 100 percent, effective from January 14, 2010.

Thus, the Veteran is currently in receipt of a 100 percent (total) schedular evaluation for his service-connected disabilities, from January 14, 2010.  The Board notes that, where a total schedular evaluation has been awarded for a specific disability, it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Legal entitlement to a TDIU rating may be found, in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  In such circumstances, the Court of Appeals for Veterans Claim has explained, there is no "duplicate counting of disabilities."  Bradley, 22 Vet. App.  at 293.

The total schedular evaluation is warranted only because bilateral factors for involved paired extremities add 8.4 percent to the schedular evaluation as otherwise combined under 38 C.F.R. § 4.25.  The total schedular (100 percent) rating encompasses all service-connected disabilities, as well as the bilateral factors associated with all service-connected disabilities.  Without consideration of all service-connected disabilities, and each applicable bilateral factor, the Veteran's award does not reach 100 percent.  Therefore, the Veteran in this case cannot, under any set of facts, meet the criteria for TDIU for a disability other than the disabilities for which the 100 percent rating is in effect, because there is no service-connected disability which has not been counted in the assignment of a total schedular evaluation.  From January 14, 2010, the Veteran has no legal entitlement to TDIU.  This portion of the appeal is therefore moot and must be dismissed, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In contrast, the appeal for TDIU prior to the January 14, 2010 award of a total schedular rating encompassing all service-connected disabilities is not moot.  Prior to January 14, 2010, service connection was in effect for arterial disease of the right and left extremity associated with diabetes mellitus, each rated as 20 percent disabling; bilateral cataracts, rated as 40 percent disabling; diabetes mellitus, rated as 20 percent disabling; diabetic retinopathy, rated as 10 percent disabling; and noncompensable ratings were assigned for neurologic complications of the right and left lower extremity and erectile dysfunction, rated as noncompensable.  The combined rating for the service-connected disabilities is 100 percent, effective from January 14, 2010.  The Veteran's combined disability rating was 70 percent prior to January 14, 2010.  38 C.F.R. § 4.25.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than total, TDIU may be awarded if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16(a).  As the Veteran's disabilities stem from a common etiology (diabetes) or a single body system, e.g. endocrine, he meets the requirement of "one 60 percent disability" and meets the percentage rating standards for TDIU. Id.  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The existence or degree of non-service connected disabilities will be disregarded if the schedular criteria for TDIU are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §  4.16(a).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on "an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009). 

Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history, but not the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In February 2010, the Veteran testified that he was formerly employed as a machinist which required depth perception.  He identified the right eye as his dominant eye which he had previously used for sighting the rifle when he went hunting.  T. at 8.  However, he stated that he no longer hunted and that he tried to scope and could even see the crosshairs on the scope.  When asked by the representative if it was safe to say that given his educational level, background, and career he could go back to any job, he answered in the negative.  However, he further testified that he stopped working due to a [non-service connected] CMC joint replacement in his hand.  T at 10.  He testified that if his hands worked perfectly fine and that he would be able to work.  However, in response to questions posed by the VLJ and representative seeking further clarification of his employability, the Veteran testified that he would be unable to work due to his eye disabilities.

Pursuant to the Board's March 2011 Remand, on VA eye examination in April 2011, as regards employment, the report indicates that the Veteran retired from employment as a machinist in December 2002 due to the removal of bones from his wrist.  The examiner opined that it is at least as likely as not that the Veteran could secure gainful occupation based on the fact that he had strong corrected visual acuity in the left eye.  The rationale was that his monocular status would preclude him from certain occupations including driving/flying or any occupation that required strong depth perception, including his previous occupation as a machinist.
On VA general medical examination in April 2011, the examiner acknowledged the Veteran's service-connected disabilities and diagnosed diabetes, insulin requiring, under fair control; hypertension; peripheral neuropathy; erectile dysfunction; peripheral vascular disease; degenerative arthrosis of his right hand; and degenerative arthritis of the right knee.  The examiner opined that the Veteran's impairments were largely due to his degenerative arthritis of his knees and peripheral vascular disease with claudication, as well as poor conditioning.  With regard to employability, he noted that the Veteran had not worked since 2002 at which time he was medically retired because of his diabetes and due to degenerative arthritis in his wrist, making work as a machinist difficult.  He was Social Security disabled from that point.  He further opined that his employability was affected only by his diabetes associated visual impairment and was subject to comment by the consulting ophthalmologist.

In an April 2011 addendum, the examiner indicated that upon review of the claims file which was previously unavailable, the Veteran's disabling issues related to his diabetes were largely related to his eye.  He reiterated that the Veteran's employability was affected only by the diabetes associated visual impairment.

In view of the foregoing discussion, the Board finds that the preponderance of the evidence of record does not show that the Veteran has met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), or that he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, including his service-connected bilateral eye disabilities.  Although the Veteran's educational background and work history clearly demonstrates that he his bilateral eye disability would make it difficult, if not preclude work as a machinist, he is nevertheless still clinically deemed to be capable of sedentary employment.  Significantly, it is clear that the Veteran medically retired from and is in receipt of SSA benefits primarily due to his non-serviced connected wrist disability.  Moreover, the Veteran did not provide any lay evidence of record (including any statement from his prior employer) that he is unemployable due to solely to his service-connected disabilities, including his bilateral eye disabilities.  Nor does the evidence of record contain a medical opinion that he is unemployable due solely to his service-connected disabilities.  While the April 2011 VA examiner opined that the Veteran's monocular status would preclude him from certain occupations including driving/flying or any occupation that required strong depth perception including his previous occupation as a machinist, the examiner failed to opine that the Veteran is unable to engage in a position that requires less depth perception.  In this regard, the Veteran's service-connected bilateral eye disabilities, even considered in light of his education and experience, do not preclude substantially gainful employment.

Therefore, the Veteran's claim for a TDIU prior to January 14, 2010, must be denied.  Although the Veteran's educational background and work history clearly demonstrates that his vocational experience is in occupations involving the type of manual labor that he is now precluded from engaging in because of his impaired vision, he is nevertheless still clinically deemed to be capable of sedentary employment.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App.  49 (1990).












	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for diabetic retinopathy, is denied.

A rating in excess of 30 percent for bilateral cataracts prior to December 10, 2008, is denied.

A rating in excess of 40 percent for bilateral cataracts since December 10, 2008, is denied.

The appeal for TDIU, prior to January 14, 2010 is denied; the appeal for TDIU from January 14, 2010 is moot, and is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


